IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40456
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESUS ISRAEL ARCE,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-496-01
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jesus Israel Arce appeals his guilty-plea conviction and

sentence for possession with the intent to distribute more than

100 kilograms but less than 1000 kilograms of marijuana.   Arce

contends that 21 U.S.C. § 841 is unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).

     As Arce concedes, his argument is foreclosed by this court's

decision in United States v. Slaughter, 238 F.3d 580, 582 (5th


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40456
                               -2-

Cir. 2000), cert. denied, 532 U.S. 1045 (2001).   He raises the

issue only to preserve it for Supreme Court review.   The judgment

of the district court is AFFIRMED.